                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                            2/14/2020
                                                                           DATE FILED: ______________
---------------------------------------------------------------------- X
                                                                       :
MARTIN COHEN, individually and on behalf of all                        :
others similarly situated,                                             :
                                                                       :       20-cv-01293 (LJL)
                                     Plaintiff,                        :
                                                                       :    ORDER REGARDING
                  -v-                                                  :   NOTICE TO PURPORTED
                                                                       :     PLAINTIFF CLASS
LUCKIN COFFEE INC., JENNY ZHIYA QIAN, and                              :        MEMBERS
REINOUT HENDRIK SCHAKEL,                                               :
                                                                       :
                                      Defendants.                      :
                                                                       X
----------------------------------------------------------------------
LEWIS J. LIMAN, United States District Judge:

        On February 13, 2020, Plaintiff filed a putative class action on behalf of “a class
consisting of all persons and entities other than Defendants that purchased or otherwise acquired
Luckin securities between November 13, 2019 and January 31, 2020, both dates inclusive.” Dkt.
No. 1 at ¶ 1. The Complaint alleges violations of Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934 and Rule 10b-5 promulgated thereunder.

       Section 78u-4(a)(3)(A) of the Private Securities Litigation Reform Act (“PSLRA”), 15
U.S.C. § 78u-4(a)(3)(A), requires that “[n]ot later than 20 days after the date on which the
complaint is filed, the plaintiff or plaintiffs shall cause to be published, in a widely circulated
national business-oriented publication or wire service, a notice advising members of the
purported plaintiff class . . . of the pendency of the action, the claims asserted therein, and the
purported class period.” 15 U.S.C. § 78u-4(a)(3)(A)(i).

        It is hereby ORDERED that no later than March 10, 2020, Plaintiff shall advise the Court
in writing of the date and manner in which it published this notice.

        SO ORDERED.

Dated: February 14, 2020                                   __________________________________
       New York, New York                                              LEWIS J. LIMAN
                                                                  United States District Judge
